Name: Commission Implementing Regulation (EU) NoÃ 214/2012 of 13Ã March 2012 derogating, for the marketing year 2011/2012, from Article 63(2)(a) of Council Regulation (EC) NoÃ 1234/2007 as regards the dates for communicating the carry forward of surplus sugar
 Type: Implementing Regulation
 Subject Matter: agricultural structures and production;  European Union law;  information technology and data processing;  marketing;  beverages and sugar
 Date Published: nan

 14.3.2012 EN Official Journal of the European Union L 74/3 COMMISSION IMPLEMENTING REGULATION (EU) No 214/2012 of 13 March 2012 derogating, for the marketing year 2011/2012, from Article 63(2)(a) of Council Regulation (EC) No 1234/2007 as regards the dates for communicating the carry forward of surplus sugar THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 85, point (c), in conjunction with Article 4 thereof, Whereas: (1) According to Article 63(2)(a) of Regulation (EC) No 1234/2007, undertakings which decide to carry forward all or part of their production in excess of quota have to inform Member States concerned about the decision. That information has to be submitted before the date which is to be determined by the Member States, within the time limits fixed by that Article. (2) In order to facilitate the supply of the out-of-quota sugar on the Union market, thereby allowing undertakings to respond to unforeseen changes in demand in the early months of marketing year 2011/2012, it is necessary to give Member States the possibility to fix later dates than those provided in Article 63(2) of Regulation (EC) No 1234/2007. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 63(2)(a) of Regulation (EC) No 1234/2007, for the marketing year 2011/2012, the undertakings having decided to carry forward quantities of sugar, in accordance with Article 63(1) of that Regulation, inform the Member State concerned before a date to be determined by Member States between 1 February and 15 August 2012. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply until 30 September 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1.